Opinion issued April 2, 2019




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                               NO. 01-18-00364-CV
                           ———————————
MELVIN TAYLOR AND J&S EXCHANGE, INCORPORATED, Appellants
                                       V.
                         JOHN PETROSKY, Appellee


                   On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-48573


                         MEMORANDUM OPINION

      Pending before the Court is an agreed motion for reversal and remand for

entry of judgment consistent with the parties’ settlement agreement. The parties

have settled all matters in controversy. By their motion, the parties have agreed

that the underlying judgment should be reversed, and the case should be remanded
for entry of a take-nothing judgment.       Pursuant to Texas Rule of Appellate

Procedure 42.1(a)(2)(B), we grant the agreed motion, reverse the trial court’s

judgment, and remand this case to the trial court for rendition of a take-nothing

judgment. See TEX. R. APP. P. 42.1(a)(2)(B). The motion does not specify that the

parties have reached an agreement regarding costs. Accordingly, costs are taxed

against the appellants, Melvin Taylor and J&S Exchange, Incorporated. See TEX.

R. APP. P. 42.1(d).




                                             Julie Countiss
                                             Justice

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                        2